DETAILED ACTION
In response to communications filed 02/18/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,931,342 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding instant claim 1, this claim discloses as following:
A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported;
measuring at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS;
obtaining first channel state information (CSI) for the downlink channel state based on a most recent measurement of one of the at least one non-zero power CSI-RS before transmitting the first CSI, in case that the first indicator indicates that the channel measurement restriction is supported, wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration; and
transmitting the first CSI for the downlink channel state to the base station.

Similarly,
Regarding patented claim 1, this claim discloses as following:
A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported, channel state information-interference measurement (CSI-IM) configuration and a second indicator indicating whether an interference measurement restriction is supported;
measuring at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS;
obtaining first channel state information (CSI) for the downlink channel state based on only measurement of a most recent one of the at least one non-zero power CSI-RS before transmitting the first CSI, in case that the first indicator indicates that the channel measurement restriction is supported; and
transmitting the first CSI for the downlink channel state to the base station,
wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration, and
wherein the second indicator is used to restrict at least one zero power CSI-RS to obtain a second CSI based on the CSI-IM configuration.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 1 in the instant application is incorporated and claimed in the patented invention of claim 1.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 2, this claim is fully disclosed in patented claim 2. 
Regarding instant claim 3, this claim is fully disclosed in patented claim 3.
Regarding instant claim 4, this claim is fully disclosed in patented claim 4.
Regarding instant claim 5, this claim is fully disclosed in patented claim 5.

Regarding instant claim 6, this claim discloses as following
A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:
receive, from a base station via the transceiver, a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported,
measure at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS,
obtain first channel state information (CSI) for the downlink channel state based on a most recent measurement of one of the at least one non-zero power CSI-RS before transmitting the first CSI, in case that the first indicator indicates that the channel measurement restriction is supported, wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration, and
transmit, to the base station via the transceiver, the first CSI for the downlink channel state.

Similarly,
Regarding patented claim 6, this claim discloses as following:
A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:
receive, from a base station via the transceiver, a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported, channel state information-interference measurement (CSI-IM) configuration and a second indicator indicating whether an interference measurement restriction is supported,
measure at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS,
obtain first channel state information (CSI) for the downlink channel state based on only a measurement of a most recent one of the at least one non-zero power CSI-RS before transmitting the first CSI, in case that the first indicator indicates that the channel measurement restriction is supported, and
transmit, to the base station via the transceiver, the first CSI for the downlink channel state,
wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration, and
wherein the second indicator is used to restrict at least one zero power CSI-RS to obtain a second CSI based on the CSI-IM configuration.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 6 in the instant application is incorporated and claimed in the patented invention of claim 6.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 7, this claim is fully disclosed in patented claim 7. 
Regarding instant claim 8, this claim is fully disclosed in patented claim 8.
Regarding instant claim 9, this claim is fully disclosed in patented claim 9.

Regarding instant claim 11, this claim discloses as following:
A method performed by a base station in a wireless communication system, the method comprising:
transmitting a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported to a terminal;
transmitting at least one non-zero power CSI-RS for a downlink channel state to the terminal based on the CSI-RS configuration for beamformed CSI-RS; and
receiving first channel state information (CSI) for the downlink channel state from the terminal,
wherein the CSI is obtained based on a most recent measurement of one of the at least one non-zero power CSI-RS, in case that the first indicator indicates that the channel measurement restriction is supported, and
wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration.

Similarly,
Regarding patented claim 10, this claim discloses as following:
A method performed by a base station in a wireless communication system, the method comprising:
transmitting a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported to a terminal, channel state information-interference measurement (CSI-IM) configuration and a second indicator indicating whether an interference measurement restriction is supported;
transmitting at least one non-zero power CSI-RS for a downlink channel state to the terminal based on the CSI-RS configuration for beamformed CSI-RS; and
receiving first channel state information (CSI) for the downlink channel state from the terminal,
wherein the CSI is obtained based on only a measurement of a most recent one of the at least one non-zero power CSI-RS, in case that the first indicator indicates that the channel measurement restriction is supported,
wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration, and
wherein the second indicator is used to restrict at least one zero power CSI-RS to obtain a second CSI based on the CSI-IM configuration.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 11 in the instant application is incorporated and claimed in the patented invention of claim 10.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 12, this claim is fully disclosed in patented claim 11. 
Regarding instant claim 13, this claim is fully disclosed in patented claim 12. 
Regarding instant claim 14, this claim is fully disclosed in patented claim 13. 
Regarding instant claim 15, this claim is fully disclosed in patented claim 15. 

Regarding instant claim 16, this claim discloses as following:
A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to:
transmit, to a terminal via the transceiver, a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported,
transmit, to the terminal via the transceiver, at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS, and
receive, from the terminal via the transceiver, first channel state information (CSI) for the downlink channel state,
wherein the first CSI is obtained based on a most recent measurement of one of the at least one non-zero power CSI-RS, in case that the first indicator indicates that the channel measurement restriction is supported, and
wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration.

Similarly,
Regarding patented claim 15, this claim discloses as following:
A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to:
transmit, to a terminal via the transceiver, a radio resource control (RRC) message including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS, a first indicator indicating whether a channel measurement restriction is supported, channel state information-interference measurement (CSI-IM) configuration and a second indicator indicating whether an interference measurement restriction is supported,
transmit, to the terminal via the transceiver, at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS, and
receive, from the terminal via the transceiver, first channel state information (CSI) for the downlink channel state,
wherein the first CSI is obtained based on only a measurement of a most recent one of the at least one non-zero power CSI-RS, in case that the first indicator indicates that the channel measurement restriction is supported,
wherein the first indicator is used to restrict the at least one non-zero power CSI-RS to obtain the first CSI based on the CSI-RS configuration, and
wherein the second indicator is used to restrict at least one zero power CSI-RS to obtain a second CSI based on the CSI-IM configuration.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 16 in the instant application is incorporated and claimed in the patented invention of claim 15.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 17, this claim is fully disclosed in patented claim 16. 
Regarding instant claim 18, this claim is fully disclosed in patented claim 17. 
Regarding instant claim 19, this claim is fully disclosed in patented claim 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2016/0105817 A1) in view of Frenne et al. (US 2016/0278077 A1) hereinafter “Frenne“ and “Song” respectively.

Regarding Claim 1, Frenne teaches A method (Frenne: paragraphs 0103-0106 & Figs. 8-9, method of CSI feedback) performed by a terminal (Frenne: paragraphs 0103-0106 & Figs. 8-9, i.e. wireless device) in a wireless communication system (Frenne: paragraphs 0029, 0103-0106 & Figs. 8-9, cellular communications network), the method comprising:
receiving, from a base station (Frenne: paragraph 0104 & Figs. 8-9, base station), a radio resource control (RRC) message (Frenne: paragraph 0104 & Figs. 8-9, receive configuration information via RRC signaling) including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS (Frenne: paragraph 0104 & Figs. 8-9, base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beams); 
measuring at least one CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS (Frenne: paragraph 0105 & Figs. 8-9, wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources); 
obtaining first channel state information (CSI) for the downlink channel state based on a most recent measurement of one of the at least one non-zero power CSI-RS (Frenne: paragraph 0092, indication of a new CSI-RS is received) before transmitting the first CSI (Frenne: paragraph 0105 & Figs. 8-9, obtaining measurements for CSI reporting of CSI process); and
transmitting the first CSI for the downlink channel state to the base station (Frenne: paragraph 0105 & Figs 8-9, wireless device provides CSI feedback based on the measurements via a CSI report(s)).
Frenne fails to explicitly teach the RRC measure further includes an indicator indicating whether a channel measurement restriction is supported and used to restrict the at least one non-zero power CSI-RS to obtain the first CSI.  However, Song from an analogous art teaches a network node receives information indicating whether a channel state information interference measurement, CSI-IM, resource configuration restriction applies for the wireless device for configuration of the wireless device in accordance with the restrictions (Song: paragraphs 0034, 0090 & 0103-0106).
Accordingly, it would have been obvious at the effective filing of the invention to have incorporated the teachings of Song with the invention of Frenne.  A person of ordinary skill in the art would have been motivated to combine the teachings of a measurement restriction indicator as suggested in Song with Frenne to ensure measurements are restricted to a specific window thereby reducing bandwidth and conserving resources in the network.

Regarding Claim 2, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in one subframe before transmitting the first CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 3, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS without averaging other non-zero power CSI-RSs before transmitting the first CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 4, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in case that the beamformed CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received),  
wherein the first CSI is not obtained (based on the measurement restriction) based on averaging the at least one non-zero power CSI-RS in case that non-precoded CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received).
Frenne fails to teach the following limitation however Song further teaches wherein a preconfigured size of a measurement window is used for obtaining the CSI in case that the channel measurement restriction is supported (Song: paragraph 0036, performs measurements in accordance with the received one or more configurations).  Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 1 above to teach the indicator indicating that the channel measurement restriction is supported.

Regarding Claim 5, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the RRC message includes a channel state information-interference measurement (CSI-IM) configuration (Frenne: paragraph 0119, sets of CSI-RS resources include a first set of NZP CSI-RS resources and a second set of CSI-IM resources),
wherein a second CSI for the downlink channel state is obtained based on the CSI-IM configuration and a most recent measurement of one of at least one zero power CSI-RS before transmitting the second CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).
Frenne fails to teach the following limitation(s) however Song further teaches a second indicator indicating that interference measurement restriction is supported (Song: paragraphs 0034, 0090 & 0103-0106, CSI-IM, resource configuration restriction)  and used to obtain the second CSI (Song: paragraph 0065, second CSI-IM resource).
Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 1 above to teach the indicator indicating that the channel measurement restriction is supported.

Regarding Claim 6, Frenne teaches A terminal (Frenne: paragraphs 0103-0106 & Figs. 8-9, i.e. wireless device) in a wireless communication system (Frenne: paragraphs 0029, 0103-0106 & Figs. 8-9, cellular communications network), the terminal comprising: 
a transceiver (Frenne: paragraph 0128 & Fig. 17, i.e. transceiver including one or more transmitters and one or more receivers); and
a controller (Frenne: paragraph 0128 & Fig. 17, i.e. processor) configured to:
 receive, from a base station via the transceiver(Frenne: paragraph 0104 & Figs. 8-9, base station), a radio resource control (RRC) message (Frenne: paragraph 0104 & Figs. 8-9, receive configuration information via RRC signaling) including channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS (Frenne: paragraph 0104 & Figs. 8-9, base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beams),
measure at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS (Frenne: paragraph 0105 & Figs. 8-9, wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources),
obtain first channel state information (CSI) for the downlink channel state based on a most recent measurement of one of the at least one non-zero power CSI-RS (Frenne: paragraph 0092, indication of a new CSI-RS is received) before transmitting the first CSI (Frenne: paragraph 0105 & Figs. 8-9, obtaining measurements for CSI reporting of CSI process), and
transmit, to the base station via the transceiver, the first CSI for the downlink channel state (Frenne: paragraph 0105 & Figs 8-9, wireless device provides CSI feedback based on the measurements via a CSI report(s)).
Frenne fails to explicitly teach the RRC measure further includes an indicator indicating whether a channel measurement restriction is supported and used to restrict the at least one non-zero power CSI-RS to obtain the first CSI.  However, Song from an analogous art teaches a network node receives information indicating whether a channel state information interference measurement, CSI-IM, resource configuration restriction applies for the wireless device for configuration of the wireless device in accordance with the restrictions (Song: paragraphs 0034, 0090 & 0103-0106).
Accordingly, it would have been obvious at the effective filing of the invention to have incorporated the teachings of Song with the invention of Frenne.  A person of ordinary skill in the art would have been motivated to combine the teachings of a measurement restriction indicator as suggested in Song with Frenne to ensure measurements are restricted to a specific window thereby reducing bandwidth and conserving resources in the network.

Regarding Claim 7, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in one subframe before transmitting the first CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 8. The terminal of claim 6, wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS without averaging other CSI-RSs before transmitting the first CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 9, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in case that the beamformed CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received),  
wherein the first CSI is not obtained based on averaging the at least one non-zero power CSI-RS in case that non-precoded CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received).
Frenne fails to teach the following limitation however Song further teaches wherein a preconfigured size of a measurement window is used for obtaining the CSI in case that the channel measurement restriction is supported (Song: paragraph 0036, performs measurements in accordance with the received one or more configurations).  Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 6 above to teach the indicator indicating that the channel measurement restriction is supported.

Regarding Claim 10, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the RRC message includes a channel state information-interference measurement (CSI-IM) configuration (Frenne: paragraph 0119, sets of CSI-RS resources include a first set of NZP CSI-RS resources and a second set of CSI-IM resources),
wherein a second CSI for the downlink channel state is obtained based on the CSI-IM configuration and a most recent measurement of one of at least one zero power CSI-RS before transmitting the second CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received), 
Frenne fails to teach the following limitation(s) however Song further teaches a second indicator indicating that interference measurement restriction is supported (Song: paragraphs 0034, 0090 & 0103-0106, CSI-IM, resource configuration restriction)  and used to obtain the second CSI (Song: paragraph 0065, second CSI-IM resource).
Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 6 above to teach the indicator indicating that the channel measurement restriction is supported.

Regarding Claim 11 , Frenne teaches A method by a base station (Frenne: paragraph 0104 & Figs. 8-9, i.e. base station) in a wireless communication system (Frenne: paragraphs 0029, 0103-0106 & Figs. 8-9, cellular communications network), the method comprising: 
transmitting a radio resource control (RRC) message (Frenne: paragraph 0104 & Figs. 8-9, transmit configuration information via RRC signaling) including channel state information reference signal (CSI-RS) configuration for beamformed CSI-RS (Frenne: paragraph 0104 & Figs. 8-9, base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beams) to a terminal (Frenne: paragraphs 0103-0106 & Figs. 8-9, i.e. wireless device); 
transmitting at least one non-zero power CSI-RS for a downlink channel state to the terminal based on the CSI-RS configuration for beamformed CSI-RS (Frenne: paragraph 0105 & Figs. 8-9, obtaining measurements for CSI reporting of CSI process); and
receiving first channel state information (CSI) for the downlink channel state from the terminal (Frenne: paragraph 0105 & Figs 8-9, wireless device provides CSI feedback based on the measurements via a CSI report(s)),
wherein the CSI is obtained based on a most recent measurement (Frenne: paragraph 0092, indication of a new CSI-RS is received) of one of the at least one non-zero power CSI-RS (Frenne: paragraph 0105 & Figs. 8-9, wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources for CSI feedback).
Frenne fails to explicitly teach the RRC measure further includes an indicator indicating whether a channel measurement restriction is supported and used to restrict the at least one non-zero power CSI-RS to obtain the first CSI.  However, Song from an analogous art teaches a network node receives information indicating whether a channel state information interference measurement, CSI-IM, resource configuration restriction applies for the wireless device for configuration of the wireless device in accordance with the restrictions (Song: paragraphs 0034, 0090 & 0103-0106).
Accordingly, it would have been obvious at the effective filing of the invention to have incorporated the teachings of Song with the invention of Frenne.  A person of ordinary skill in the art would have been motivated to combine the teachings of a measurement restriction indicator as suggested in Song with Frenne to ensure measurements are restricted to a specific window thereby reducing bandwidth and conserving resources in the network.

Regarding Claim 12, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in one subframe before transmitting the first CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 13, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS without averaging other non-zero power CSI-RSs before the first CSI is transmitted from the terminal (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 14, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in case that the beamformed CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received),  
wherein the first CSI is not obtained (based on the measurement restriction) based on averaging the at least one non-zero power CSI-RS in case that non-precoded CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received).
Frenne fails to teach the following limitation however Song further teaches wherein a preconfigured size of a measurement window is used for obtaining the CSI in case that the channel measurement restriction is supported (Song: paragraph 0036, performs measurements in accordance with the received one or more configurations).  Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 11 above to teach the indicator indicating that the channel measurement restriction is supported.

Regarding Claim 15, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the RRC message includes a channel state information-interference measurement (CSI-IM) configuration (Frenne: paragraph 0119, sets of CSI-RS resources include a first set of NZP CSI-RS resources and a second set of CSI-IM resources),
wherein a second CSI for the downlink channel state is obtained based on the CSI-IM configuration and a most recent measurement of one of at least one zero power CSI-RS before transmitting the second CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).
Frenne fails to teach the following limitation(s) however Song further teaches a second indicator indicating that interference measurement restriction is supported (Song: paragraphs 0034, 0090 & 0103-0106, CSI-IM, resource configuration restriction)  and used to obtain the second CSI (Song: paragraph 0065, second CSI-IM resource).
Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 11 above to teach the indicator indicating that the channel measurement restriction is supported.

Regarding Claim 16, Frenne teaches A base station (Frenne: paragraph 0104 & Figs. 8-9, i.e. base station) in a wireless communication system (Frenne: paragraphs 0029, 0103-0106 & Figs. 8-9, cellular communications network), the base station comprising:
a transceiver (Frenne: paragraph 0125 & Fig. 15, i.e. transceiver including one or more transmitters and one or more receivers); and 
a controller (Frenne: paragraph 0125 & Fig. 15, i.e. processor) configured to:
transmit, to a terminal via the transceiver, a radio resource control (RRC) message including (Frenne: paragraph 0104 & Figs. 8-9, transmit configuration information via RRC signaling) channel state information-reference signal (CSI-RS) configuration for beamformed CSI-RS (Frenne: paragraph 0104 & Figs. 8-9, base station 12 transmits beamformed CSI-RS, and the set of K CSI-RS resources configured for a CSI process or all CSI processes corresponds to K different beams),
transmit, to the terminal via the transceiver, at least one non-zero power CSI-RS for a downlink channel state based on the CSI-RS configuration for beamformed CSI-RS (Frenne: paragraph 0105 & Figs. 8-9, obtaining measurements for CSI reporting of CSI process), and
receive, from the terminal via the transceiver, first channel state information (CSI) for the downlink channel state (Frenne: paragraph 0105 & Figs 8-9, wireless device provides CSI feedback based on the measurements via a CSI report(s)),
wherein the first CSI is obtained based on a most recent measurement of one of the at least one non-zero power CSI-RS (Frenne: paragraph 0105 & Figs. 8-9, wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources for CSI feedback).
Frenne fails to explicitly teach the RRC measure further includes an indicator indicating whether a channel measurement restriction is supported and used to restrict the at least one non-zero power CSI-RS to obtain the first CSI.  However, Song from an analogous art teaches a network node receives information indicating whether a channel state information interference measurement, CSI-IM, resource configuration restriction applies for the wireless device for configuration of the wireless device in accordance with the restrictions (Song: paragraphs 0034, 0090 & 0103-0106).
Accordingly, it would have been obvious at the effective filing of the invention to have incorporated the teachings of Song with the invention of Frenne.  A person of ordinary skill in the art would have been motivated to combine the teachings of a measurement restriction indicator as suggested in Song with Frenne to ensure measurements are restricted to a specific window thereby reducing bandwidth and conserving resources in the network.

Regarding Claim 17, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in one subframe before transmitting the first CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 18. The base station of claim 16, wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS without averaging other non-zero power CSI-RSs before the first CSI is transmitted from the terminal (Frenne: paragraph 0092, indication of a new CSI-RS is received).

Regarding Claim 19, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the first CSI is obtained based on the most recent measurement of one of the at least one non-zero power CSI-RS in case that the beamformed CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received),  
wherein the first CSI is not obtained based on averaging the at least one non-zero power CSI-RS in case that non-precoded CSI-RS is configured (Frenne: paragraph 0092, indication of a new CSI-RS is received).
Frenne fails to teach the following limitation however Song further teaches wherein a preconfigured size of a measurement window is used for obtaining the CSI in case that the channel measurement restriction is supported (Song: paragraph 0036, performs measurements in accordance with the received one or more configurations).  Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 16 above to teach the indicator indicating that the channel measurement restriction is supported.

Regarding Claim 20, Frenne-Song teaches the respective claim(s) as presented above and Song further teaches wherein the RRC message includes a channel state information-interference measurement (CSI-IM) configuration (Frenne: paragraph 0119, sets of CSI-RS resources include a first set of NZP CSI-RS resources and a second set of CSI-IM resources),
wherein a second CSI for the downlink channel state is obtained based on the CSI-IM configuration and a most recent measurement of one of at least one zero power CSI-RS before transmitting the second CSI (Frenne: paragraph 0092, indication of a new CSI-RS is received).
Frenne fails to teach the following limitation(s) however Song further teaches a second indicator indicating that interference measurement restriction is supported (Song: paragraphs 0034, 0090 & 0103-0106, CSI-IM, resource configuration restriction)  and used to obtain the second CSI (Song: paragraph 0065, second CSI-IM resource).
Examiner recites same reasoning to combine Song with Frenne as recited in independent claim 1 above to teach the indicator indicating that the channel measurement restriction is supported.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468